Citation Nr: 1333402	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis. 

2.  Entitlement to service connection for left knee osteoarthritis. 

3.  Entitlement to service connection for right knee instability. 

4.  Entitlement to service connection for left knee instability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In November 2012, the Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript has been associated with the claims file.

When the case was before the Board in February 2013 and May 2013, it was Remanded for additional development.  The claim has been returned for appellate review.  

The Board again observes that the issues of entitlement to service connection for a back disability to include scoliosis, and a foot disability to include pes cavus, have been raised by the Veteran in his testimony and elsewhere in the record.  These claims are not on appeal, and were referred to the originating agency for appropriate action in the prior two Remands.  In August 2013, they were referred by the Appeals Management Center (AMC) to the RO for immediate attention.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the delay, corrective action is again required prior to Board review of this claim.  

As stated in the prior two remands, the Veteran urges that scoliosis and pes cavus that were documented upon service entrance examination were aggravated by rigorous in-service physical activity and in turn caused him to develop in-service bilateral knee disabilities that have continued to the present time.  The Board notes, parenthetically, that service connection is not in effect for these disabilities.  Regardless, the Veteran testified in response to questioning from the undersigned that he began having bilateral knee pain and difficulties during basic training and that these symptoms have remained and in fact have increased in intensity and severity.  

In the March 2013 remand, the Board instructed the RO or the AMC (in pertinent part) to arrange for the Veteran's claims file to be reviewed by a VA physician with appropriate expertise to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's current knee disabilities are etiologically related to his active service or service-connected disability. 

The Veteran was provided with a VA examination in March 2013 conducted by a physician assistant (PA-C).  In the March 2013 examination report, the physician assistant opined that the Veteran's current knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  A physician did not review or sign the examination report.  

According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18(a), an examination report must be reviewed and signed by a medical doctor when an examination has been conducted by a physician assistant or nurse practitioner.  A medical professional is not competent to offer an opinion as to matters outside the scope of his experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A physician is an authorized practitioner of medicine, while a PA-C has been trained and certified to perform certain of a physician's duties, "all under the responsible supervision of a licensed physician."  Dorland's Illustrated Medical Dictionary 1434 (30th ed. 2003).

Moreover, because the February 2013 remand order indicated that a physician should review the Veteran's claims file and render the opinion, it was in violation of the prior remand for the AMC to schedule the examination with a PA-C in March 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This was set forth in the May 2013 Board remand, which instructed that the Veteran be examined by an appropriate physician in accordance with the earlier remand directives.

The file reflects that specific instructions were included in a June 13, 2013, request for medical examination that was sent from the AMC to the West LA VA Medical Center instructing that the Veteran was to be scheduled for examination with a physician.  However, the Veteran was instead provided an additional VA examination in August 2013, again conducted by a physician assistant (PA-C).  This examiner also opined that the Veteran's current knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  A physician did not review or sign the examination report.  

The Board has no choice but to return the case yet again for scheduling of an examination in compliance with the above directives.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 at 271.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of each disorder of the knees present during the period of this claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to each disorder of either knee present during the period of these claims as to whether it is at least as likely as not (a 50 percent or better probability) that the current disorder is etiologically related to the Veteran's active service or service-connected disability.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. 

The reasons behind any opinions expressed should also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure that the provided opinions are from a physician and should also undertake any other development it determines to be warranted.

3.  Then, readjudicate the claims of entitlement to service connection for right and left knee osteoarthritis, and right and left knee instability.  If the claims remain denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


